Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group A (claims 1-7) in the reply filed on 3/16/2021 is acknowledged.  The traversal is on the ground(s) that a special technical feature exists as Gao does not teach an aerating step.  This is not found persuasive because as discussed below (see rejection below), the added aerating step does not provide a shared special technical feature that contributes over the prior art. It is also noted that the argument that while 37 CFR 1.475 (b) does state that an apparatus and process is considered to have unity of invention, further analysis under PCT Rule 13.1 and 13.2 can rebut said assumption of unity of invention as no special technical feature exists between the groups of invention. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2013/126477 in IDS) in view of Anderson (US 2003/0196969).
Regarding claim 1, Gao teaches a process for treating digestate (anaerobic digested biomass) comprising dosing the digestate with a metal cation (magnesium salt) precipitating/producing a metal composite, dewatering/drying the digestate to form a cake, and pyrolizing the dewatered digestate to form biochar (claim 18 and pages 11-12). 
Gao fails to teach aerating the digestate before it is dewatered. Anderson teaches that in order to remove volatile organic compounds (VOC’s), air stripping via aerating is performed on the sludge/solids prior to dewatering (Fig. 1A, abstract and [0021]-[0022]).  As sewage is a source of biomass and Anderson teaches that the air stripping step being applied to sewage based mass, it would have been obvious to apply the air stripping/aerating step prior to dewatering in order to remove the VOC’s from the sludge from a sewage source.  
Regarding claim 2, Gao teaches that the metal cation being added is a metal salt (page 10). 
Regarding claim 4, Anderson teaches that digestate is air stripped prior to dewatering ([0021]-[0022]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2013/126477 in IDS) in view of Anderson (US 2003/0196969) as applied to claim 1 above, and further in view of Sieczkowski et al. (US 2008/0264857).
Regarding claim 3, Gao fails to teach increasing the pH prior to dewatering.  Sieczkowski teaches that for anaerobic digestate and precipitation of metals, an increase in pH facilitates rapid precipitation of metals thereby significantly decreasing the dissolved metal concentrations in the anaerobic digestate ([0100]). As such, one skilled in the art would have found it obvious to increase the pH prior to dewatering in order to increase the desired metal precipitation. 

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2013/126477 in IDS) in view of Anderson (US 2003/0196969) as applied to claim 1 above, and further in view of Cote (US 2013/0134089).
Regarding claims 6-7, Gao fails to teach the source of the anaerobic digestate being waste activated sludge from a feedstock that includes sewage sludge. Cote teaches a source of anaerobic digestate is waste activated sludge from a feedstock that includes sewage sludge (abstract, [0004] and [0018]). As Gao is silent on the source of the digestate, it would have been obvious to look to the art for common sources of anaerobic digestate.  Therefore, it would have been obvious to provide the anaerobic digestate sourced/produced from the Cote process, which is waste activated sludge from a feedstock that includes sewage sludge as it is a known anaerobic digestate source and one skilled in the art would have a reasonable expectation of success in doing so. 


Claim 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2013/126477 in IDS) in view of Kataoka et al. (JP 2006/026542 in IDS).
Regarding claims 1 and 5, Gao teaches a process for treating digestate (anaerobic digested biomass) comprising dosing the digestate with a metal cation (magnesium salt) precipitating/producing a metal composite, dewatering/drying the digestate to form a cake, and pyrolizing the dewatered digestate to form biochar (claim 18 and pages 11-12). 
Gao fails to teach aerating the digestate before it is dewatered. Kataoka teaches that in treating anaerobic digestate to generate a metal precipitate, an aerating/flotation step is performed in order to aid in separation of the solids and liquids as well as generate struvite (magnesium ammonium phosphate).  As such, it would have been obvious to apply the flotation/aerating step prior to dewatering in order to allow for separation of the solids and liquids in the digestate as well as cause the precipitation of struvite.  
Regarding claim 2, Gao teaches that the metal cation being added is a metal salt (page 10). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2013/126477 in IDS) in view of Kataoka et al. (JP 2006/026542 in IDS) as applied to claim 1 above, and further in view of Sieczkowski et al. (US 2008/0264857).
Regarding claim 3, Gao fails to teach increasing the pH prior to dewatering.  Sieczkowski teaches that for anaerobic digestate and precipitation of metals, an increase in pH facilitates rapid precipitation of metals thereby significantly decreasing the dissolved metal concentrations in the anaerobic digestate ([0100]). As such, one skilled in the art would have found it obvious to increase the pH prior to dewatering in order to increase the desired metal precipitation. 

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2013/126477 in IDS) in view of Kataoka et al. (JP 2006/026542 in IDS) as applied to claim 1 above, and further in view of Cote (US 2013/0134089).
Regarding claims 6-7, Gao fails to teach the source of the anaerobic digestate being waste activated sludge from a feedstock that includes sewage sludge. Cote teaches a source of anaerobic digestate is waste activated sludge from a feedstock that includes sewage sludge (abstract, [0004] and [0018]). As Gao is silent on the source of the digestate, it would have been obvious to look to the art for common sources of anaerobic digestate.  Therefore, it would have been obvious to provide the anaerobic digestate sourced/produced from the Cote process, which is waste activated sludge from a feedstock that includes sewage sludge as it is a known anaerobic digestate source and one skilled in the art would have a reasonable expectation of success in doing so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777